--------------------------------------------------------------------------------

Exhibit 10.30(b)
AMENDMENT NO. 2 TO
FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of March 30, 2011, by and between
INNOTRAC CORPORATION, a Georgia corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, successor by merger to Wachovia Bank, National Association
(“Bank”).


BACKGROUND STATEMENT


A.           Borrower and Bank are parties to the Fourth Amended and Restated
Loan and Security Agreement, dated March 27, 2009, as amended by Amendment No. 1
to Fourth Amended and Restated Loan and Security Agreement, dated as of May 14,
2010 (as the same now exists and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other agreements, documents and instruments referred to therein or any time
executed and/or delivered in connection therewith or related thereto, including
this Amendment (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Loan Documents”).


B.           Borrower has requested that the Bank amend certain provisions of
the Loan Agreement as hereinafter set forth, and the Bank has agreed to make
such amendments, subject to the terms and conditions set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Bank agree as follows:


1.  Definitions.


(a) Interpretation.  Capitalized terms used herein, unless otherwise defined,
shall have the meanings ascribed to them in the Loan Agreement.


(b) Additional Definitions.  As used herein, the following terms shall have the
following meanings given to them below, and the Loan Agreement is hereby amended
to include, in addition and not in limitation, the following:


(i) “Amendment No. 2” shall mean Amendment No. 2 to Fourth Amended and Restated
Loan and Security Agreement by and between Borrower and Lender.


(ii)  “Amendment No. 2 Effective Date” shall the first date on which all of the
conditions precedent to the effectiveness of Amendment No. 2 shall have been
satisfied or shall have been waived by Lender.


 
(c) Amendments to Definitions


 
 

--------------------------------------------------------------------------------

 
(i) Early Termination Fee..  The definition of “Early Termination Fee” in the
Loan Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
 
“ ‘Early Termination Fee’ means the fee payable by Borrower to Bank  pursuant to
Section 2.13 hereof in an amount equal to one half of one (.50%) percent of the
Revolver Commitment in the event of termination of the Revolver Commitment after
the Amendment No. 2 Effective Date but on or before the Termination Date.”
 
(ii) Termination Date.  The definition of “Termination Date” in the Loan
Agreement is hereby amended by deleting the reference to “June 30, 2012” and
replacing it with “June 30, 2013”
 
2.   Unused Line Fees. Section 2.11.3 of the Loan Agreement is hereby amended by
deleting the reference to “fifty (50) basis points” and replacing it with
“seventy-five (75) basis points”.


3.   Fixed Charge Coverage Ratio.  Section 7.1 of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:


“7.1  [Intentionally Deleted].
“


4.   Maximum Losses.  Section 7 of the Loan Agreement is hereby amended by
inserting the following Section 7.4 at the end of such Section:


“7.4  Maximum Losses.  The Consolidated Net Income of Borrower and its
Subsidiaries, on a consolidated basis, as of the last day of each period set
forth below shall not be less than the amount set forth below opposite such
period:


Period
 
Monthly
Stop Loss
 
 
Maximum Cumulative
Year-To-Date Loss
 
  January 1, 2011 to January 31, 2011
($424,000)
 
  February 1, 2011 to February 28, 2011
($424,000)
 
  March 1, 2011 to March 31, 2011
($424,000)
 
  January 1, 2011 to March 31, 2011
 
($886,000)
  April 1, 2011 to April 30, 2011
($404,000)
 
  May 1, 2011 to May 31, 2011
($404,000)
 
  June 1, 2011 to June 30, 2011
($404,000)
 
  January 1, 2011 to June 30, 2011
 
($1,725,000)
  July 1, 2011 to July 31, 2011
($272,000)
 
  August 1, 2011 to August 31, 2011
($272,000)
 
  September 1, 2011 to September 30, 2011
($272,000)
 
  January 1, 2011 to September 30, 2011
 
($2,216,000)
  October 1, 2011 to October 31, 2011
$10,000
 
  November 1, 2011 to November 30, 2011
$10,000
 
  December 1, 2011 to December 31, 2011
$10,000
 
  January 1, 2011 to December 31, 2011
 
($1,706,000)
  January 1, 2012 to January 31, 2012
($382,000)
 
  February 1, 2012 to February 28, 2012
($382,000)
 
  March 1, 2012 to March 31, 2012
($382,000)
 
  January 1, 2012 to March 31, 2012
 
($797,000)



 
2

--------------------------------------------------------------------------------

 
On or prior to March 31, 2012, Lender shall establish new levels for minimum
Consolidated Net Income (or maximum losses) for the months ending April 30, 2012
through and including March 31, 2013, the quarters ending June 30, 2012 through
and including March 31, 2013 and the fiscal year ending December 31, 2012, in
each case  based on the Projections which are to be delivered to Lender on or
prior to February 15, 2012 in accordance with Section 5.6(i) hereof, and on or
prior to March 31, 2013, Lender shall establish new levels for minimum
Consolidated Net Income (or maximum losses) for the months ending April 30, 2013
through and including June 30, 2013, and the quarters ending June 30, 2013
through and including June 30, 2013, in each case  based on the Projections
which are to be delivered to Lender on or prior to February 15, 2013 in
accordance with Section 5.6(i) hereof, provided that, in each case, such
Projections are in reasonable detail and in a format consistent with the
Projections delivered by Borrower to Lender on or about February 15, 2011.”
 
5.   Amendment Fee; Reimbursement of Expenses.  In addition to all other fees,
charges, interest and expenses payable by Borrower to Bank under the Loan
Agreement and the other Loan Documents, Borrower shall pay to Bank an amendment
fee in the amount of $30,000 (the “Amendment Fee”), which fee shall be fully
earned and payable on the date hereof.  Bank may, at its option, charge the
Amendment Fee to the loan account of Borrower maintained by Bank.  Borrower
agrees to reimburse the Bank, on demand, for all costs and expenses, including,
without limitation, legal fees, incurred by Bank in connection with the
drafting, negotiation, execution, closing and execution of the transactions
contemplated by this Amendment.


6.  Conditions Precedent.  This Amendment shall become effective only upon the
satisfaction of each of the following conditions precedent, in a manner
satisfactory to Bank:


(a) Borrower shall have reimbursed Bank for all of Bank’s outstanding legal fees
and expenses incurred in connection with this Amendment in immediately available
funds;


(b) Bank shall have received, in form and substance satisfactory to Bank, all
consents, waivers, acknowledgments and other agreements from third persons which
Bank may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Amendment and the other Loan Documents; and


(c) Bank shall have received this Amendment, duly authorized, executed and
delivered by Borrower and Obligor.


7.  Representations and Warranties.  Borrower hereby represents and warrants to
Bank as follows, which representations and warranties are continuing and shall
survive the execution and delivery hereof, and the truth and accuracy of, or
compliance with each, together with the representations, warranties and
covenants in the other Loan Documents, being a continuing condition of the
making of Loans by Bank to Borrower:


(a) as of the date of this Amendment and after giving effect hereto, no Default
or Event of Default exists under the Loan Documents;


(b) the representations and warranties of Borrower contained in the Loan
Documents were true and correct in all material respects when made and continue
to be true and correct in all material respects on the date hereof;


 
3

--------------------------------------------------------------------------------

 
(c) the execution, delivery, and performance by Borrower of this Amendment and
the consummation of the transactions contemplated hereby are within the
corporate power and authority of Borrower and have been duly authorized by all
necessary corporate action on the part of Borrower, do not require any
governmental approvals, do not violate any provisions of any applicable law or
any provision of the organizational documents of Borrower, and do not result in
a breach of or constitute a default under any agreement or instrument to which
Borrower are parties or by which they or any of their properties are bound;


(d) this Amendment constitutes the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms (subject to
bankruptcy, insolvency, reorganization, arrangement moratorium or other similar
laws relating to or affecting the rights of creditors generally and general
principles of equity); and


(e) Borrower has freely and voluntarily agreed to the releases and undertakings
set forth in this Amendment.


8.  No Novation.  This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement and the other Loan Documents are hereby ratified and affirmed and
remain in full force and effect.  Notwithstanding any prior mutual temporary
disregard of any of the terms of any of the Loan Documents, the parties agree
that the terms of each of the Loan Documents shall be strictly adhered to on and
after the date hereof, except as expressly modified by this Amendment.


9.  Release. To induce the Bank to enter into this Amendment, Borrower hereby
releases, acquits, and forever discharges Bank and its respective officers,
directors, attorneys, agents, employees, successors, and assigns, from all
liabilities, claims, demands, actions, or causes of action of any kind (if there
be any), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or, prior to the date hereof,
ever have had against Bank, whether arising under or in connection with any of
the Loan Documents or otherwise, and Borrower covenants not to sue at law or at
equity Bank with respect to any of the foregoing liabilities, claims, demands,
actions, or causes of action (if there be any).  Borrower hereby acknowledges
and agrees that the execution of this Amendment by Bank shall not constitute an
acknowledgment of or admission by Bank of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.  Borrower further acknowledges and agrees that, to the extent any such
claims may exist, they are of a speculative nature so as to be incapable of
objective valuation and that, in any event, the value to Borrower of the
agreements of Bank contained in this Amendment and any other documents executed
and delivered in connection with this Amendment substantially and materially
exceeds any and all value of any kind or nature whatsoever of any such claims.
Borrower further acknowledges and agrees Bank is in no way responsible or liable
for the previous, current or future condition or deterioration of the business
operations and/or financial condition of Borrower and that Bank has not breached
any agreement or commitment to loan money or otherwise make financial
accommodations available to Borrower or to fund any operations of Borrower at
any time.  Borrower represents and warrants to Bank that Borrower has not
transferred or assigned to any Person any claim, demand, action or cause of
action that Borrower has or ever had against Bank.


10. Miscellaneous. This Amendment constitutes the entire understanding of the
parties with respect to the subject matter hereof; shall be governed by and
construed in accordance with the internal laws of the State of Georgia; shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; and may be executed and then delivered via facsimile
transmission, via the sending of .pdf or other copies thereof via email and in
one or more counterparts, each of which shall be an original but all of which
taken together shall constitute one and the same instrument.  A default by
Borrower under this Amendment shall constitute an Event of Default under the
Loan Agreement and the other Loan Documents.


[signatures set forth on the next page]
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been duly executed by Borrower and Bank
as of the day and year first above written.



 
BORROWER:
         
INNOTRAC CORPORATION
   
 
   
By:       /s/ Scott D. Dorfman                                         
Name:  Scott D. Dorfman
   
Title:President, Chief Executive Officer and Chairman of the Board
         
BANK:
 
   
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
 
   
By:       /s/ Jeanette Childress                                       
Name:  Jeanette Childress
   
Title:    Vice President
 


